Exhibit 10.3

SECOND AMENDMENT
TO
CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Second Amendment"), dated as of
December 14, 2015 (effective as provided herein), is among WINTRUST FINANCIAL
CORPORATION, an Illinois corporation ("Borrower"), each Lender a party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
("Administrative Agent").
RECITALS:
Borrower, Lenders and Administrative Agent have previously entered into the
Credit Agreement dated as of December 15, 2014, as amended by the First
Amendment to Credit Agreement dated as of October 29, 2015 (as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement").
Borrower has requested amendments to certain provisions of the Credit Agreement,
including to extend the Revolving Credit Maturity Date and to make certain
modifications to covenants set forth therein.
Lenders have agreed, subject to the terms and conditions hereof, to amend such
provisions of the Credit Agreement, as provided in this Second Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I


Definitions
1.1    Definitions. All capitalized terms not otherwise defined herein have the
same meaning as in the Credit Agreement.
ARTICLE II


Amendments to Credit Agreement
2.1    Amendments to Credit Agreement Section 1.01.
(a)    The definition of “Revolving Credit Maturity Date” is hereby amended by
the deletion of the date “December 14, 2015” and its replacement with the date
“December 12, 2016”.
(b)    The definition of “Junior Subordinated Indentures” is hereby amended and
restated in its entirety, as follows:


"Junior Subordinated Indentures" means the Subordinated Indenture and
Supplemental Indenture each dated June 13, 2014 between the Borrower and U.S.
Bank National Association, as Trustee.
2.2    Amendments to Credit Agreement Section 7.02. Section 7.02 is hereby
amended by (i) replacing the period at the end of clause (g) with “; and” and
(ii) inserting a new Section 7.02(h), as follows:
(h)    Indebtedness in the form of letters of credit (and reimbursement
obligations in respect thereof) issued for the account of, or confirmed on
behalf of, (i)



1



--------------------------------------------------------------------------------



Borrower or (ii) Borrower and any of its Subsidiaries as co-borrowers, the
aggregate amount thereof, drawn or undrawn, not to exceed $45,000,000.
2.3    Amendments to Credit Agreement Article 8(f). Article 8(f) is hereby
amended and restated in its entirety, as follows:
(f)    Risk-Based Capital Ratio. Permit the Risk-Based Capital Ratio as at the
last day of any fiscal quarter of the Borrower (a) for the Borrower on a
Consolidated Basis to be less than the sum of (i) the minimum Risk-Based Capital
Ratio to qualify as “well-capitalized” (as defined and determined by the
appropriate Bank Regulatory Authority having jurisdiction over the Borrower on
the date of the determination), plus (ii) 1.00%, or (b) for any of Borrower’s
Subsidiaries to be less than the sum of (i) the minimum Risk-Based Capital Ratio
to qualify as “well-capitalized” (as defined and determined by the appropriate
Bank Regulatory Authority having jurisdiction over such applicable Subsidiary on
the date of the determination), plus (ii) 0.75%.
ARTICLE III


Conditions Precedent
3.1    Conditions. The effectiveness of this Second Amendment is subject to the
satisfaction of the following conditions precedent:
(a)    Documents. Administrative Agent shall have received all of the following,
each dated (unless otherwise indicated) the date of this Second Amendment and
the following shall have occurred, in form and substance satisfactory to
Administrative Agent and Lenders:
(i)    Second Amendment. This Second Amendment executed by Borrower and each
Lender.
(ii)    Facility Fee. The Borrower shall have paid to the Administrative Agent,
for the account of the Lenders, a non-refundable facility fee equal to 0.20% of
the Revolving Credit Commitment; such facility fee to be distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders'
respective Revolving Credit Commitment Percentages.
3.2    Effectiveness. Upon satisfaction of the conditions precedent in
Section 3.1, this Second Amendment shall be effective as of December 14, 2015.


ARTICLE IV


Ratification
4.1    Ratification. The terms and provisions set forth in this Second Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Second Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower agrees that the Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party or subject shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.


ARTICLE V


Representations and Warranties
5.1    Loan Documents. Borrower hereby represents and warrants to each Lender
and Administrative Agent that (a) the execution, delivery and performance of
this Second Amendment and



2



--------------------------------------------------------------------------------





any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite action on the part of Borrower
and will not violate any organizational or governance
document of Borrower or any applicable law, (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and each other
Loan Document are true and correct on and as of the date hereof as though made
on and as of the date hereof, except to the extent such representations and
warranties speak to a specific date, in which case they were true and correct on
and as of such date, (c) no Default or Event of Default shall exist before or
immediately after giving effect to this Second Amendment, (d) Borrower is in
full compliance with all covenants and agreements contained in the Credit
Agreement, as amended hereby, and the other Loan Documents to which it is a
party or it is subject, and (e) there have been no amendments, supplements or
other modifications to the certificate or incorporation or by-laws of the
Borrower since December 15, 2014.
ARTICLE VI
Miscellaneous
6.1    Reference to Credit Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
6.2    Severability. Any provision of this Second Amendment or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
6.3    Counterparts. This Second Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page of this Second Amendment
by facsimile transmission or PDF attachment to email shall be effective as
delivery of an original executed counterpart thereof.
6.4    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Second Amendment and the other Loan Documents
executed in connection herewith, unless expressly set forth therein, shall be
governed by, construed and enforced in accordance with, the law of the State of
Illinois, without reference to the conflicts or choice of law principles
thereof.
(b)    Submission to Jurisdiction. Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of Illinois sitting in Cook County and of the United States
District Court of the Northern District of Illinois, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Second Amendment or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Illinois state court or, to the fullest extent permitted
by Applicable Law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Second Amendment or in any other Loan Document
shall affect any right that Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Second Amendment or any
other Loan Document against Borrower or its properties in the courts of any
jurisdiction.





3



--------------------------------------------------------------------------------



(c)    Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Second Amendment or any other Loan Document executed in
connection herewith in any court referred to in Section 6.4(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.02 of the Credit
Agreement. Nothing in this Second Amendment will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
6.5    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECOND AMENDMENT OR ANY OTHER LOAN DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECOND AMENDMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


6.6    FINAL AGREEMENT. THIS SECOND AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, AS AMENDED HEREBY, AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


6.7    Expenses of Administrative Agent. As provided in the Credit Agreement,
Borrower shall pay all invoiced reasonable costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation, and
execution of this Second Amendment and the other Loan Documents executed
pursuant hereto, including without limitation the reasonable fees and expenses
of Administrative Agent’s legal counsel promptly following Borrower’s receipt of
invoices therefor.





4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized officers, all as of the day and year first
written above.
BORROWER:

WINTRUST FINANCIAL CORPORATION


By: /s/David A. Dykstra    
Name: David A. Dykstra
Title: Senior EVP



Second Amendment to Credit Agreement - Signature Page

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A.,
as Administrative Agent


By: /s/Phillip Hagglund    
Name: Phillip Hagglund
Title: SVP
    






WELLS FARGO BANK, N.A.,
as a Lender


By: /s/Phillip Hagglund    
Name: Phillip Hagglund
Title: SVP







Second Amendment to Credit Agreement - Signature Page

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender




By: /s/Joseph Travaglione    
Name: Joseph Travaglione
Title: Managing Director









Second Amendment to Credit Agreement - Signature Page

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION
as a Lender




By: /s/Peter Caligiuri    
Name: Peter Caligiuri
Title: Vice President







Second Amendment to Credit Agreement - Signature Page